Title: To James Madison from James Monroe, 10 October 1807
From: Monroe, James,Pinkney, William
To: Madison, James



(Duplicate)
Sir,
London October 10th. 1807.

We avail ourselves of the opportunity afforded by the return of the schooner Revenge to give you a brief account of the transactions of the joint mission from the time of Mr. Purviance’s arrival in England until the receipt of intelligence here of the late outrage in the American seas upon the sovereignty of our country.
Your letter of the  day of May was delivered to us on the  day of July and we lost no time in obtaining an interview with Mr. Canning on the subjects to which it relates.  In the course of that interview we entered at large into the explanations required by our instructions, and at the same time recalled to Mr. Canning’s attention the statement which we had made to him at former conferences relative to our want of power to bind our government by a treaty which should not provide in a satisfactory manner for the subject of impressment.  That we might be enabled to give to Mr. Canning a more complete view of the grounds of the President’s disapprobation of the instrument signed in December last, and of the alterations in that instrument which we had to propose, we thought it adviseable to suggest those alterations in the margin of a copy of it, and to prepare moreover separate clauses relative to impressments and indemnity.  Of these papers copies are herewith transmitted.
We had scarcely finished our explanations when Mr. Canning intimated the propriety of putting them into the form of a note.  He expressed, however, his readiness and his wish, for the purpose of saving time, to receive immediately the paper above mentioned, which, as containing the project of such arrangement as would be acceptable to the President, we did not hesitate to deliver to him.  An official note being required by Mr. Canning, we had no choice but to consent to the course; and, as you will find in the copy of the note itself a brief recapitulation of the substance of what we thought it prudent to say to him in that stage of the transaction upon the principal points embraced by it, it is unnecessary to repeat it here.  It is proper, however, to observe that, altho’ nothing was said by Mr. Canning which authorized us to calculate with certainty on the ultimate success of renewed negotiation there was nothing in his language or manner of an unfriendly character.
Our note was prepared with as much expedition as the importance and delicacy of its topics would permit but before it was possible to send it to Mr. Canning he reminded us of it by a note of which a copy is enclosed.  Our note, which we hope will meet with the Presidents approbation, was delivered to Mr. Canning on the next day.  We did not think it proper, for obvious reasons, either in conversation or in our note, to enter into any argument in support of the different alterations suggested by our project to the proposed treaty.  This it was thought would be more regularly as well as advantageously attempted when negotiation should be resumed.  It is only necessary to add that before Mr. Canning had replied to our note information was received of the outrage committed by the Leopard, and that our proceedings were in consequence suspended.
We have the honor to enclose the copy of a bill delivered to us some time ago by Lord Auckland for permitting an intercourse by sea between the British North American colonies and the United States.  This bill was brought into the House of Commons during the last session of Parliament by Mr. Rose and Mr. Eaton, and has passed into a law.  You will perceive that it has in view the 8th: article of the project of a convention of limits already transmitted to you.  A copy is also enclosed of the communication which we have thought it our duty to make to General Armstrong and Mr. Bowdoin.  We have the Honor to be, with the highest respect and consideration, Sir, your Most Obt. Hble. Servants

Jas. Monroe
Wm: Pinkney


P. S.  We have the Honor to acknowledge the Receipt of your Letters of the 17th. & 30th. of July.

